Title: To George Washington from Colonel Moses Hazen, 20 November 1779
From: Hazen, Moses
To: Washington, George


        
          
            Camp, Peeks-Kill [N.Y.] Novr 20, 1779.
          
          The Memorial of Col. Moses Hazen humbly sheweth,
          That the Canadian Regiment your Excellency’s Memorialist’s has the Honour to Command was, by a Resolution of Congress of the 20th of January 1776, ordered to be raised in Canada for one Year, or during the then present Disputes; to compose four Battalions of Two Hundred and fifty Men each, as will, by said Resolution of Congress, more fully appear.
          That Four Hundred and Seventy-seven Men only were inlisted for the Term of the War, mustered and carried into Service. The Want of Money to pay the Bounty ordered prevented the Regiment from being completely filled up at that Time and in that Country.
          That a Part of the Officers and Men raised in Canada retreated with Genl Sullivan’s Army on the 17th of June 1776 from that Country; and that on the 23rd of October, in the same Year, the Hon. Continental Congress was pleased to order that the said Regiment should remain on the Original Establishment thereof, and be recruited to its Original Complement in any of the Thirteen United States, as the said Regiment did not belong to any particular State, nor was there any Additional Expence in the Mode of Officering the same.
          That by the Alacrity and great Attention of the Recruiting Officers Seven Hundred and Twenty Men were brought into the Field, on the opening of the Campaign in the Year 1777.
          That this Regiment has been employed on hard Services in the Course of this Contest; a Part of it was at the Blockade, and Assault of Quebec; the Regiment was with Genl Sullivan in the Action of Staten-Island, of the 22nd of August 1777; at Brandywine the 11th of September, and Germantown the 4th of October following: In all which; it has acquitted itself with Honour,

and was at the last-mentioned Engagement amongst the Troops that were rewarded with your Excellency’s Public Thanks.
          That in the three several last-mentioned Engagements were killed, wounded and taken Prisoners, fifteen Commissioned Officers and One Hundred and Thirty-three Non-commissioned Officers and private Men: That detach’d Parties from this Regiment have frequently been in warm Skirmishes with the Enemy, which have been conducted to the Honour of the Officer who commanded, tho’ attended with the Loss of many brave Men.
          That on the [2]4th of November 1778 the Hon. Continental Congress was pleased to order that the said Regiment should remain on its Original Establishment, and that no new Appointments or Promotions of Officers be made therein, until further Orders of Congress.
          That on the 15th of March 1779 the Hon. Continental Congress was pleased to Order, Returns to be made of this Regiment and others, setting forth the different States in which the Officers were raised, or the Non-commissioned Officers and Soldiers recruited, and that the said States should have Credit for the Officers and Men so raised or recruited, as a Part of their Quotas to be kept up in the Field. This Resolution it is presumed was entered into as well to do Justice to the several States, in Point of raising their several Quotas of Men, as to leave it in their Power to take Care of and reward the Officers and Men in the same Manner as they might their own State Battalions, which however just the Intention it can never effect this Regiment, so as to do it Justice in every Part thereof; for as the Officers are raised and the Regiment recruited from North-Carolina to Canada, it is impossible that the Officers and Men should have the Benefit of the several and respective State Stores, to which it seems it was intended they should have a Right to in common with their own Troops; nor have they ever received a Farthing value from any one State before or since that Resolution took Place; on the other Hand, sixteen Officers and One Hundred and eleven Non-commissioned Officers and Soldiers are returned Volunteers from Canada, and otherwise belonging to no one of the Thirteen United States, consequently no Kind of Provision is or has been attempted to be made for them: However hard their Case, their Services are deserving of Notice: That the Canadian Soldiers are not inferior to any in the Regiment, in Point of

Morality, Bravery, or Attachment to the Cause and Service in which they are engaged; a Proof of which, one Canadian only has deserted since the Regiment retreated out of Canada. Nine different Detachments were sent into that Country the last Summer for Intelligence, and the greater Part of the other Canadians within Sight of and not more than one Day’s march of their own Country, Families, Friends, Connections and Estates. Four Hundred and Seventy-one Non-commissioned Officers and Soldiers are now on the Muster Rolls and Returns; four Hundred and Sixty of which are inlisted during the War—on Twenty Dollars Bounty only; not a Man has ever received either a Town or State Bounty to the Knowledge of your Memorialist.
          That neither Officer or Soldier in the Regiment has ever received a Farthing’s Value of Clothing, or other Supplies whatever, out of any State or Continental Store, otherwise than a Dividend of coarse Clothes, with the other Troops at Hartford, by Order of Genl Gates, the whole of which did not compose an Assortment that would have made up one Regimental Coat: That under the present Hardships, and many Difficulties herein enumerated, it is impossible to expect this Regiment can continue in the Service unless some proper Provision of Clothing for the Officers and Supplies for them, and the Men, may by some means or other, be obtained, so as to leave this Regiment on a footing with the Army.
          Your Memorialist has the Pleasure to assure your Excellency, That notwithstanding the different States, Countrys and Nations from which this Regiment has been raised, yet a perfect Harmony and a general Unanimity has always subsisted amongst the Officers, as well as a most Passive-Obedience cultivated amongst the Soldiers; and further your Memorialist begs Leave to assure your Excellency, that he should not do Justice to the Regiment if he did not add on this Occasion, that he has the Honour to command as good a Corps as any in the American Army. It is hoped and really wished that the Period may not be far off when this Regiment may be adopted by their own—a fourteenth State in America. Your Memorialist therefore humbly prays your Excellency will please to take the Case of this Regiment into Consideration, and direct or recommend to Congress a Remedy by which the Officers and Soldiers may be on a footing with the Army.
          That in Point of Clothing and Supplies for the Regiment your

Memorialist begs Leave to propose, That the Commanding Officer, Paymaster, or some other Person, may be empowered to purchase such Articles of Clothing and Supplies, or Refreshments as are or may be furnished to the other Troops, and in like Proportion, and that they may be issued out or delivered to the Officers and Men in the same Manner as have been, now are, or may hereafter be, to other Continental Troops, at the same or like Discounts; that the Extra Prices and Amount of all such Clothing and Supplies may be paid from Time to Time from the Military Chest; that a particular Account may be kept of all such Issues or Deliveries, and rendered to such Persons, and as often as may be directed, in order that the Amount of the Extra Cost of all such Goods so delivered may be by the Public a Charge against the several and respective States, as issued to the Officers and Men which they have Credit for in their several and respective Quotas; and that such a Part as may be issued and delivered to the Canadian Volunteers be a Charge against the Public at large until a final Settlement, which appears to your Memorialist the only Method by which common Justice may be done to the whole, and that all the Soldiers of the Regiment may be served at one and the same Time with such Refreshment as may be allowed them, which will naturally tend to Quiet the Minds of the Soldiers, and promote Harmony in the Regiment; for Soldiers who serve together ought to serve on one and the same footing; any Thing to the contrary has been found by Experience to be Subversive of that good Order and Military Discipline which ought to be preserved; for these Reasons, your Excellency’s Memorialist was obliged to stop, by the Advice of the Officers of the Regiment, four Months Pay to the Officers raised and Soldiers inlisted from Connecticut, and by the Legislative Body of that State ordered to be paid to them, which remains yet in the Hands of the Paymaster. Your Excellency’s Memorialist will, as in Duty bound, ever pray.
          
            Moses Hazen
          
          
            Your Excellency’s Memorialist begs Leave to recommend Lieut. Noah Lee, of his Regiment, to a Company, in the Room of Capt. Robert Burnes who resigned the 31st of May 1779—and Ensign Francis Gilmant, to be Lieutenant in the Room of Lieut.

Lee, as very old and deserving Officers, and the first intitled to Promotion in the Regiment by Seniority.
            
              Moses Hazen
            
          
        
      